Citation Nr: 1521455	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to the service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran's widow, son, daughter, and son-in-law

ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946.  He died in September 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran's widow and children provided testimony at an April 2015 video hearing before the undersigned Veterans Law Judge; the transcript is a matter of record.

The issue of entitlement to accrued benefits has been raised by the record in a September 24, 2014 statement by the appellant's representative.  The RO adjudicated the issue by May 2008 rating decision and December 2009 statement of the case, but no substantive appeal was received.  However, the Court of Appeals for Veterans Claims (Court) has held that an appellant is not foreclosed from trying to reopen a previously denied accrued benefits claim, although acknowledging that such was a rare occurrence.  See Quattlebaum v. Shinseki, 25 Vet. App. 171 (2012).  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Neither a hip disability, nor any other disability related to treatment therefor that resulted in the Veteran's death, was incurred in or caused by the Veteran's military service.  

2.  A service-connected disability/a disability for which service connection was warranted was neither the primary nor a contributory cause of the Veteran's death.

3.  The proximate cause of the Veteran's death was an event not reasonably foreseeable by a VA health care provider in the provision of VA surgical treatment and post-operative care.  


CONCLUSIONS OF LAW

1.  The criteria for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.361 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of February and November 2008 and December 2009, including what the evidence must show for service connected death pursuant to Hupp.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are a matter of record.  

VA medical opinions were obtained in July 2009 and November 2014, the reports of which have been associated with the claims file.  The Board finds the collective result of these medical opinions to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Appellant's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Appellant nor her representative has objected to the adequacy of the medical opinions.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 
II.  Dependency and Indemnity Compensation (DIC)

The Appellant is seeking service connection for the cause of the Veteran's death.  Specifically, in a February 2008 statement, the Appellant alleged that the Veteran's service-connected disability, identified as GSW to the leg, contributed to his instability and to a resultant fall.  

The Veteran died in September 2007 from brain death due to prolonged syncope, due to cardiac arrhythmia, according to the October 2007 death certificate.  Other significant conditions contributing the death included prostate cancer, aseptic femoral head necrosis, spinal stenosis, and osteoarthritis.  At the time of his death, service connection was in effect for hearing loss (50 percent) and residuals of a gunshot wound (GSW) to the right upper-not lower-extremity (40 percent).  

The law provides DIC for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires that the evidence show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and a disease or injury incurred or aggravated during service-the so-called "nexus" element.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown: that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Hence, in addition to the possible contribution of the Veteran's service-connected hearing loss and residuals of a GSW involving the right upper extremity, the Board will also consider whether a disability resulting in the cause of death warrants service-connection, for the purpose of service-connected death benefits.

The Board appreciates that the Appellant's representative disclaimed any association between the Veteran's cause of death and his service-connected disabilities, in a February 2015 statement.  Moreover, the assertion of such a relationship previously espoused by the Appellant is premised on two factually inaccurate suppositions, namely that the Veteran was service-connected for lower extremity disability and that the Veteran fell (despite April 2015 hearing testimony to that effect).  The record does not bear out these facts.  As noted above, the Veteran was service connected for severe muscle injury to the right upper extremity.  

The lay statements regarding a fall while the Veteran was hospitalized are speculative and are not based on personal knowledge particular to the Veteran's circumstances.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("First, a witness must have personal knowledge in order to be competent to testify to a matter.").  Additionally, a September 2007 note clearly indicates that the Veteran was with two healthcare providers when he became unresponsive; no fall was witnessed at that time: "[Patient] found in room standing beside bed...holding on to walker attempting to ambulate to bathroom without assist.  Attempted to assist [patient] back to bed, [patient] refused and continued to ambulate to bathroom.  [Two] staff members assisted [patient] to bathroom...[Patient] slumped to side of bathroom wall and became unresponsive."  

Furthermore, in November 2014, the VA examiner reviewed the record and explained: "Judging from all these notes, it appears that the patient was sitting on the toilet at the time his heart stopped, and that he slumped over and was carried to the bed my many physicians.  Those present noted his dilated pupils.  So it seems that it was a witnessed event, and that at the time, those who were present did not refer to the event as a fall, but as a 'slump'."  As such, there is no plausible indication in the record that the Veteran's service-connected disabilities of hearing loss or right upper extremity residuals of a GSW resulted in or materially contributed to his demise.

The Board now turns to the possibility of service connection for the disability(ies) that caused the Veteran's death.  The Veteran's service treatment records do not document complaint or diagnosis related either to hip disability or, obviously, to any of the post-operative complications arising from the total hip replacement sixty years after discharge from service (including gastrointestinal symptomatology), or within any applicable presumptive period.  A June 2007 VA treatment record contains complaint of hip pain since approximately 2005, well after service.  Consequently, there is no evidence to support either the second or third element of service connection.  That is, the weight of evidence establishes neither a hip injury disease, or event in service nor a link between some in-service injury or event and later-arising hip or other disability involved in the Veteran's passing.  Furthermore, there is no allegation of such.

Therefore, the weight of the evidence is against a finding that a disability that caused the Veteran's death was either caused by or had onset during his active service, or within any applicable presumptive period.  Furthermore, there is no indication that service-connected hearing loss or right upper extremity residuals of a GSW caused or contributed, materially or substantially, to the condition that caused the Veteran's death.  Therefore, the appeal as to entitlement to DIC based on service connection for the cause of the Veteran's death is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Compensation pursuant to 38 U.S.C.A. § 1151

In a May 2008 statement, the Veteran's widow asserted that his death was due to inadequate care rendered by VA, contending that the proximate cause of death was a fall resulting from inattention.  The Board recognizes that the record also contains three additional lay statements and hearing testimony to this effect.

Compensation shall be awarded for qualifying additional disability-not the result of a veteran's willful misconduct-in the same manner as if such additional disability were service-connected in two circumstances.  First, pursuant to paragraph (a)(1), the death must have been caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151.  Additionally, the proximate cause of disability either must be carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault or must be an event not reasonably foreseeable.  Id. at (a)(1)(A), (B).  Death caused by a veteran's failure to follow medical instructions is not considered to have been "caused" by hospital care or medical or surgical treatment.  38 C.F.R. § 3.361(c)(3).

As an initial matter, it is undisputed that the Veteran died while under VA care, during post-operative hospitalization subsequent to a September 2007 surgery at a VA medical center.  While recognizing medical opinions which found no fault on VA's part, the Board need not address the provisions regarding carelessness or negligence because the claim succeeds on alternative grounds.  That is, the proximate cause of the Veteran's passing was a not reasonably foreseeable event.  Id. at (a)(1)(B).  

Reasonable foreseeability is defined by regulation.  Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of section 17.32 of this chapter.  38 C.F.R. § 3.361.  Section 17.32 states, in pertinent part, that the practitioner must explain reasonably foreseeable associated risks, complications, or side-effects.  38 C.F.R. § 17.32.

The Veteran died in September 2007, several days after undergoing a total hip replacement at VA.  VA treatment records from September 2007 contain a detailed assessment of what led to the syncopal episode and cardiac event identified in the death certificate as the immediate cause of death.  The practitioner indicated that the Veteran complained of abdominal distension and hypoactive bowel sounds, creating concern for ileus (intestinal obstruction that is due to a nonmechanical cause, such as failure of peristalsis) versus pseudo-obstruction at that time.  Dorland's Illustrated Medical Dictionary, 914 (32nd ed. 2012).  The following day, there was continued report of a firm, distended abdomen.  Additionally, there was report of decreased urine output overnight.  A provider noted the Veteran most plausibly developed hypovolemia (abnormally decreased volume of circulating blood in the body), caused by impaired venous return secondary to abdominal compartment syndrome.  Dorland's Illustrated Medical Dictionary, 908 (32nd ed. 2012).  This resulted in cardiac arrest (pulseless electrical activity), which, in turn, resulted in oxygen deprivation to the brain.

In the November 2014 medical opinion, the examiner noted that the additional detail that the veteran was attempting a bowel movement at the time of the [cardiac] arrest is also quite plausible.  The straining and alterations in breathing (Valsalva maneuver) during a bowel movement can increase pressure in the chest and abdominal cavities, and thus reduce the flow of blood that reaches the heart.

In a July 2009 medical opinion, a VA examiner began by stating, as is the case in much of medicine, there is no completely satisfying answer to the question of why the Veteran's heart stopped suddenly at the same time he was having these abdominal symptoms.  She went on to note that the Veteran's prior medical history was significant for hypertension, peripheral vascular disease, prostate cancer, and previous abdominal surgery.  Based on a preceding stress test and echocardiogram to determine fitness for surgery, cardiac risk was estimated to be low.  Other possible causes were ruled out post-operatively (for example, hemorrhage and pulmonary embolus).  Nonetheless, he developed a post-operative ileus.  Citing to medical literature, she indicated that these occur in approximately 0.7 percent of joint replacements, more frequent in hip replacements and in those with previous abdominal surgery.  While major surgery on an 81 year old with multiple comorbidities always entails some risk, she was asked whether aside from these ordinary risks, an injury occurred while the Veteran was under VA treatment that could and should have been anticipated and prevented.  Ultimately, the VA examiner opined it was less likely than not that the events following the surgery, and leading to the Veteran's death could have been reasonably foreseen by a reasonable healthcare provider.

Notably, August 2007 consent forms for the surgical transfusion and anesthesia, while identifying risk of myocardial infarction and death, did not identify the risk of developing an ileus or abdominal complications that precipitated the Veteran's demise.  Of note, the transfusion consent document does identify possible complications with a frequency of less than 1 in 200,000 (hepatitis) and less than 1 in 2 million (HIV/AIDS).  Yet, commonly known blood borne infections are exactly the sort of material risk about which a reasonable patient would want to be informed, irrespective of infrequency.

The Board appreciates that the VA examiner identified a greater than 7 in 1000 chance that the Veteran would develop a post-operative ileus.  While clearly not completely unforeseeable or unimaginable, the medical evidence does not show the post-operative ileus, and subsequent chain of events that further diminishes the foreseeability of the Veteran's death, to constitute ordinary risk of the surgery provided.  Complete unforeseeability is not the standard, but, rather, some degree of foreseeability is permissible.  The regulation directs VA's attention to those risks that would be divulged by a provider in obtaining informed consent.  Neither of the informed consent documents identified such a complication.  Furthermore, this result is supported by the VA examiner's ultimate conclusion.  The Board places significant probative value on the VA examiner's opinion that the chain of events that caused the Veteran's death-a post-operative ileus resulting in abdominal compartment syndrome and hypovolemia, in turn, causing cardiac arrest and brain death-was not reasonably foreseeable.  All reasonable doubt is resolved in the Appellant's favor, and compensation under 38 U.S.C.A. § 1151 is warranted. 










ORDER

Service connection for the cause of the Veteran's death is denied.

Compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


